lN Tl-IE UNITED STATES DISTRICT COURT
FOR THE, EASTERN DlSTRlCT OF CALIFORNIA

 

 

 

 

l`HEcToR ALEMAN l
" Piaimiff(s)
vs NO- i;is-cv-oi293-Lio-JDP
!UOK_ACOSTA,H& ' " 1 REQUEST FoR AUTHOR!TY To iNCUR
t ~ COSTS(APPOlNTED COUNSEL)AND
Defendanfs~ REQUEST FoR PAYMENT
/

 

 

 

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDlTURES

Complete this form and return it to the court (with two copies) for approval prior to incurring the
cost for which reimbursement is requested.

 

l, v|c`.hristian F. Pereira , `attomey for plaintiff(s), declare as follows:

l was appointed to re resent lainti- ' i his action on lA\/J§§l§_f§, 20“18… w ` , by the
Honorable leremy D.Peterson A, United States District Judge/Magistrate .ludge.
l believe that the following course of action is reasonably necessary to the prosecution of this
action:

 

 

ln light ofthe settlement conference currently scheduled in this matter on December 1 1, 2018, visitation with
Mr. Aleman at CSATF is necessary to inform my client about the settlement conference process as well as
discuss my client's case in length. Because the conference is approximately one month away, communication
via mail will be too slow to cover everything l need to cover with my client before the conference.

l will be traveling via Amtrak from Buena Park, CA to Corcoran, CA on or around November 15, 2018 for at least
a 3 hour in-person visit. Therefore, l am requesting the authority to incur costs ln the amount ofthe Amtrak
round-trip ticket ($54), plus the Uber/Lyft fare to CSATC and back to the Amtrak station.

Counsel seeking reimbursement must support all claimed expenses by submitting invoiccs. receipts or similar
documentation. Without such documentation, counsel will not be reimbursed.

l have made reasonable in uiry and believe that the cost of this course of action will not exceed
the amount of $ l80.00 b .

l therefore request that this court authorize the expenditure in an amount not to exceed that stated
above for the completion of this contemplated course of action.

 

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

 

Case N“mb°“ lisis-cv-oizQa-LJo-JDP

The following payments of costs have been heretofore approved in this matter:

 

 

 

 

 

 

 

Amount Amount
Approved Purpose Paid
lss¢t.oo lAmtrak Round-Trip Ticker
l luber/Lyft from Amtrak Statlon to CSATF and back

 

 

| l

 

 

 

 

 

 

 

 

l
l l
l _______________ |

 

l declare under penalty of perjury that the foregoing is true and correct.

 

 

Signed this'13 day of November /%G"ig, . ,at ltolg_gea¢h , Califomia.

 

  
 

 

Christian F. Pereira 4

The above expenditure is Approved Denied
Or, l

Good cause appearing therefore, this matter is set for discovery conference, pursuant

to rule _` , on, H ` .M. in Courtroom
Number

Dated: \\l 19 l l% 7 7
M,W

lip/ted States Di&lrict Judge/Magistrate .ludge

 

 

